Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III (Figs. 6 and 7A-7C) in the reply filed on  February 14, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-10 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houston (US 2004/0000686).
Regarding claims 1 and 16, Houston discloses a semiconductor device, comprising:
a substrate (202) comprising a first material (silicon), a first major surface, and a second major surface opposite to the first major surface, the first material having a first coefficient of thermal expansion (CTE) [Fig. 18 and paragraph 0057];
a filled recessed structure (STI 260) comprising:
recesses (STI 260) extending into the substrate and having a first pattern in a plan view, the recesses spaced apart so that part of the substrate is interposed between each of the recesses [Fig. 18]; and
a second material (STI material) different than the first material in the recesses and having a second CTE [Fig. 18 and paragraph 0061]; and
a structure (capacitor comprising BST dielectric 270) at the first major surface over the filled recessed structure having a third CTE, wherein the third CTE and the second CTE are different than the first CTE [Fig. 1 and paragraph 0062].
Regarding claim 2, Houston discloses the third CTE (BST) and the second CTE (STI material) are greater than the first CTE (Silicon) [paragraphs 0057, 0061,0062].
Regarding claim 3, Houston discloses wherein: the second CTE (STI material) is greater than the first CTE (Si) and less than the third CTE (BST) [paragraphs 0057, 0061,0062].
Regarding claims 4 and 17, Houston discloses  wherein: the structure comprises a package substrate (i.e. support area 1022) [Fig. 18].
Regarding claim 5, Houston discloses wherein: the structure comprises an insulating package material (270) [Fig. 18].
Regarding claim 9, Houston discloses wherein: the substrate comprises an active area (1022); and the filled recessed structure (STI 260) is at a perimeter of the substrate surrounding the active area [Fig. 18].
Regarding claim 10, Houston discloses wherein: the second material (STI material) is a first dielectric [Fig. 18 and paragraph 0061]; and the structure comprises:
a second dielectric (270) over the first dielectric [Fig. 18]; and
a packaging material (280) over the second dielectric [Fig. 18].

Allowable Subject Matter
Claims 11-15 are allowed.
Claims 6-8 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/           Primary Examiner, Art Unit 2815